Citation Nr: 0735829	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-31 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability for compensation purposes (TDIU).  




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1965 to March 
1967.  His decorations include the Combat Infantryman Badge 
and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO.  



FINDINGS OF FACT

1.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that 
manifested by occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  

2.  The veteran is not shown to be prevented from performing 
all forms of substantially gainful employment consistent with 
educational and work background due solely to his service-
connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 50 
percent, but no more for the service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 including 
Diagnostic Code 9411 (2007).  

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability for compensation 
purposes has not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in September 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   This case applies to 
the matters at issue here.  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
and statements submitted by the veteran in support of the 
claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the veteran's PTSD is currently rated as 30 
percent disabling under Diagnostic Code 9411.  

Under this code, a 30 percent evaluation is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often). chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the service-connected PTSD does not warrant an evaluation in 
excess of 30 percent.  

In reaching this determination, the Board notes that the 
veteran was afforded a VA examination dated in October 2004 
in connection with his claim for increase.  The claims file 
also contains an evaluation from his treating VA physician 
dated in September 2004.  

The October 2004 VA examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination.  The veteran reported having had problems since 
1967 that had become worse.  He reported having sleep 
disturbance with nightmares two or three times per week with 
some intrusive thoughts.  He was also anxious and easily 
startled.  

The examiner indicated that there have been no suicide 
attempts or panic attacks, and the veteran was noted to have 
gone through rehabilitation for drugs and alcohol two or 
three times.  

The veteran was noted to take medication that helped him 
sleep.  He was found to be retired after 27 years at Liggett 
and Meyers, with subsequent part-time employment in security.  
The veteran stated that he quit the part time job due to 
forgetfulness, but denied missing any work due to psychiatric 
symptoms.  

The veteran was also noted to be married and living with his 
wife.  He had a few friends, did chores around the house, 
watched TV, and went to church.  The examiner also noted that 
the veteran has been married three times, with two children, 
one deceased.  He was noted to be close to his remaining 
child.  

The examiner indicated that the veteran had limited social 
relationships and not a lot of recreational or leisure 
pursuits.  A review of the veteran's medical history 
indicated past diagnoses of alcohol dependence and nicotine, 
anxiety disorder NOS, major depression, and PTSD.  

Upon examination, the veteran was noted to be casually but 
neatly dressed.  He answered when questioned but did not 
volunteer much information.  There were no loose 
associations, flight of ideas or bizarre motor movements or 
tics.  He was noted to be a bit tense, but friendly and 
cooperative; his affect was appropriate.  

The veteran reported having nightmares and intrusive 
thoughts, but no homicidal or suicidal ideations or intent.  
There were also no delusions, hallucinations, ideas of 
reference, or suspiciousness.  The veteran was oriented 3 
times, and his memory both remote and recent appeared to be 
good.  Insight and judgment appeared to be adequate, as was 
intellectual capacity.  

The veteran was diagnosed with PTSD, and was assigned a GAF 
score of 53.  The examiner also commented that the veteran 
did have a condition that produced difficulty in 
interpersonal relations and irritability that resulted in 
difficulty with employment, but the examiner indicated that 
this did not in and of itself preclude employment.  

The veteran's claims file also contains a September 2004 
evaluation of the veteran's treating VA physician.  The 
physician noted that the veteran was first diagnosed with 
PTSD in December 2004.  The physician added that the veteran 
reported experiencing distressing nightmares one or two times 
per week, after which he has difficulty falling asleep.  

The physician also indicated that the veteran's PTSD symptoms 
played a role in his decision to retire from his job as a 
security officer.  The veteran reported an inability to 
concentrate and problems forgetting his radio and flashlight.  
He also reported feeling irritable a great amount of the 
time.  

In addition, the veteran reported that he has lost interest 
in many activities that he previously enjoyed, including 
fishing, gardening, and household maintenance.  He noted an 
increase in terminal walking (not related to nightmares) 
resulting in loss of sleep, psychomotor retardation, fatigue 
and increased difficulty concentrating.  

The physician indicated that the veteran did not report any 
suicidal or homicidal ideation, but did note an increase in 
drinking since retiring.  Regarding social relationships, the 
physician indicated that he did not have any close friends 
outside of his family.  He reports feeling close to his wife, 
but his symptoms caused marital distress and arguments during 
which the veteran can be verbally abusive.  

The veteran was noted to attend church, but did not feel that 
he could not relate to his fellow church goers.  The veteran 
was diagnosed with PTSD and assigned a GAF score of 35.  

With respect to the GAF scores noted in the examinations of 
the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60, indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on the foregoing, the Board finds that the service-
connected PTSD is shown to be productive of a level of 
overall impairment that more nearly resembles the criteria 
for a 50 percent rating in this case.  

The evidence of record indicates that the veteran enjoyed a 
full working career and retired after 27 years with Liggett 
and Meyers and took a part-time position in security, but 
quit due to forgetfulness and difficulty with concentration.  
Significantly, he reported not missing work due to 
psychiatric symptoms.  

The veteran's reported symptoms of PTSD include nightmares, 
intrusive thoughts, an exaggerated startle reflex, 
generalized anxiety, irritability, some indication of 
avoidance of war-related events, difficult sleeping, and 
difficulty concentrating.  The record notes that the veteran 
was married and had a close relationship with his wife and 
his surviving child.  The veteran also attends church, but 
was noted to have limited social relationships and not a lot 
of recreational or leisure pursuits. 

Here, given these recorded findings, the service-connected 
disability picture equates more readily with occupational and 
social impairment, with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships.  

However, in considering the entire record in light of the 
recently assigned GAF score of 35, the Board finds no support 
for a higher rating of 70 percent for the service-connected 
PTSD based on the criteria calling for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  


Based on the foregoing, the Board finds that the service-
connected PTSD is shown to warrant an evaluation of 50 
percent, but not higher under the provisions of Diagnostic 
Code 9411.  


IV.  TDIU rating for compensation purposes 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F. R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  

Here, the service-connected disabilities consist of PTSD, now 
evaluated as 50 percent disabling; shell fragment wound 
residuals, left anterior thigh, evaluated as 10 percent 
disabling, and malaria, evaluated as noncompensable.  The 
veteran's combined disability evaluation is 60 percent.  

The veteran, therefore, has neither sufficient service-
connected disabilities for a combined rating of 70 percent, 
nor a single disability rated as 60 percent.  The criteria 
for a total rating under the provisions of 38 C.F.R. 
§ 4.16(a) are therefore not met in this case.  

The Board notes, however, that it is VA's policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connection disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Thus, if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as is this case 
here, an extra-schedular rating is for consideration where 
the veteran is unemployable due to the service-connected 
disability.  38 C.F.R. § 4.16(b), see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  

For a veteran to prevail on a claim base on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. § 4.1, 4.15 (2006).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  

A high rating is, in itself, a recognition that the 
impairment makes it difficult to obtain and keep employment.  
Therefore, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra.  

In a recent decision, the Court held that, where there is 
plausible evidence that a claimant is unable to secure and 
follow a substantially gainful occupation and where the Board 
has not relied on any affirmative evidence to the contrary, 
the Court will reverse the Board's determination, as a matter 
of law, that the veteran's case is ineligible for 
consideration under 38 C.F.R. § 4.16(b) by the Director of 
Compensation and Pension.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001).  

Upon review of the evidence in this case, it is the Board's 
opinion that the veteran's claim should not be submitted to 
the Director of Compensation and Pension for a determination 
of whether an extraschedular rating is warranted.  

In this regard, the Board notes that the October 2004 VA 
examiner noted that the veteran had worked for 27 years with 
the same employer before his retirement.  After the veteran 
was examined in connection with his claims, the examiner 
stated that "the veteran [did] have a condition that 
produces difficulty in interpersonal relations and 
irritability that result[ed] in difficulty with employment," 
but added that this "[did] not in and of itself preclude 
employment."  

In addition, the Board notes that, while the veteran did quit 
his part-time job in security, the veteran reported that this 
was due to lack of concentration and forgetfulness, and he 
indicated that he did not miss any work due to his PTSD 
symptoms.  

In this regard, the Board notes that the veteran's treating 
VA physician indicated that the veteran was "completely 
incapacitated occupationally and socially by his PTSD 
symptoms."  The VA examiner indicated that the veteran's 
condition in and of itself does not preclude employment.  

Based on a review of the veteran's file, to include the 
veteran's social and occupational history, the Board finds 
that the VA examiner's opinion is entitled to greater weight 
on these facts.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished 
decision), cert. denied 120 S. Ct. 1251 (2000) (it is not 
error for the Board to value one medical opinion over 
another, as long as a rationale basis for doing so is given).  

Based on the foregoing, it is the Board's determination that 
preponderance of the evidence does not show that the veteran 
is unable to secure and follow a substantially gainful 
occupation due to his service-connected disabilities, and as 
such the veteran's case is not eligible for consideration 
under 38 C.F.R. § 4.16(b).  Therefore, submission of the 
veteran's claim for consideration on an extraschedular basis 
would not be in order.  



ORDER

An increased, initial evaluation of 50 percent, but not 
higher for the service-connected PTSD is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

A total disability rating based on individual unemployability 
for compensation purposes  is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


